Citation Nr: 1637319	
Decision Date: 09/22/16    Archive Date: 09/30/16

DOCKET NO.  08-17 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a right wrist disability, to include as secondary to service-connected disabilities.

2.  Entitlement to service connection for a right knee disability, to include as secondary to service-connected right ankle disability.

3.  Entitlement to service connection for a right shoulder disability, to include as secondary to service-connected right ankle disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran served on active duty from December 1964 to December 1968.  

These matters are before the Board of Veterans' Appeals (the Board) on appeal from an August 2007 rating decision (notice sent in September 2007) of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In that rating decision, the RO, in pertinent part, denied applications to reopen claims for service connection for right wrist, right knee and right shoulder disabilities.  The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing in February 2010.  A transcript of the hearing has been associated with the Veteran's record.  

In November 2010, the Board remanded the claims for additional development.  In this regard, as to the applications to reopen previously denied claims, the Board directed that additional records be obtained.  In December 2015 the Board found sufficient evidence upon which to reopen the claims for service connection for right wrist, right knee, and right shoulder disabilities and remanded the reopened claims for additional development on the merits.

The issues of entitlement to service connection for a right wrist disability, to include as secondary to service-connected disabilities and for a right knee disability, to include as secondary to service-connected right ankle disability are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

The evidence reasonably shows that the Veteran's current right shoulder disability is proximately due to his service-connected right ankle disability.  


CONCLUSION OF LAW

Service connection for a right shoulder disability as secondary to service-connected right ankle disability, is warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The claim for entitlement to service connection for a right shoulder disability has been granted, as discussed below.  As such, the Board finds that any defect related to VA's duties to notify and assist on that claim is moot.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Legal Criteria, Factual Background and Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To substantiate a claim of service connection, there must be evidence of (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

A claimant may establish service connection for chronic diseases (such as arthritis) listed in § 3.309(a) by showing continuity of symptoms since service.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1339 (Fed. Cir. 2013) (providing that continuity of symptoms provision is "an alternative route to service connection for specific chronic diseases").  Application of the continuity of symptoms regulation requires, at a minimum, a demonstration that a chronic condition was "noted" during service or during the presumptive period and evidence of postservice continuity of symptoms.  38 C.F.R. § 3.303 (b); Walker, 708 F.3d at 1336 ("Proven continuity of symptomatology establishes the link, or nexus, between the current disease and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed.").

Disorders first diagnosed after discharge may be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310 (a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Lay evidence may be competent evidence to establish incurrence in certain instances.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378 (Fed. Cir. 2000).  Hence, the Board will summarize the evidence as deemed appropriate, and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claim.

The Veteran contends his right shoulder disability is proximately due to his service-connected right ankle disability.  At the February 2010 hearing, he stated that in approximately 2004/2005, he injured his right shoulder when he stood up and turned, his ankle "went out" and he fell in the bathtub.  He stated that when the ankle went out and his weight hit the floor his arm hit the bathtub and pulled all 4 rotator cuffs out.

The Veteran's STRs are silent for any history, complaints, treatment or diagnosis for a right shoulder disability.  The October 1968 separation examination showed normal upper extremities on clinical evaluation and when the Veteran reported his medical history, he noted he had not had a painful or "Trick" shoulder.

X-rays of the right shoulder (June 2004) show degenerative changes of the right acromioclavicular (AC) joint.  September 2004 MRI [magnetic resonance imaging] of the right shoulder shows no significant abnormality.  X-rays of the right shoulder in April 2005 show changes in the humeral head.  The Veteran reported that his right shoulder injury was caused by the right ankle giving way.

An October 2015 VA emergency department report notes the Veteran was seen for persistent pain of the right shoulder from a fall 10 days earlier.  Specifically he reported that he felt his right ankle buckle and he fell down 3 steps at home.  He stated he has a history of chronic right ankle instability.  He reported that when he fell, he hit his right knee and possibly fell on his right side and shoulder.  X-rays of the right shoulder dated in October 2015 show no acute osseous abnormality and no dislocation.  There was a moderate degenerative change of the AC joint.  The assessment was status post fall with right shoulder contusion.  

On February 2016 VA shoulder and arm conditions examination, the Veteran reported that in 2004 he was on the commode, got up and his leg gave out from under him and he fell.  He injured his right shoulder.  He underwent multiple evaluations including an MRI and was found to have right shoulder dislocation, and a rotator cuff tear.  He underwent physical therapy.  He had no additional care for his right shoulder until his legs gave out from under him and he reinjured his shoulder.  The diagnoses were right rotator cuff tear, diagnosed 2004, right AC joint osteoarthritis, and right glenohumeral joint dislocation.  The examiner opined that the Veteran's right shoulder disability is less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected disability.  The rationale for the opinion was that the Veteran's right shoulder disability began in 2004 after a fall.  This is 36 years after service and is directly related to that specific event that occurred in 2004.  No event in service occurred that caused a right shoulder injury.  Therefore, after interviewing and examining the Veteran and reviewing the record, it is less likely as not that any diagnosed right shoulder disability is due to the Veteran's service, or caused by or permanently aggravated by the Veteran's service-connected right ankle disability.  

Resolving all doubt in the Veteran's favor, the Veteran's current right shoulder disability is proximately due to his service-connected right ankle disability.  The evidence reveals that the Veteran injured his right shoulder when his service-connected right ankle gave way and he fell and hit his right shoulder, which resulted in right shoulder dislocation and rotator cuff tear.  The evidence shows that service connection was in effect for right ankle disability at the time of the fall.  The February 2016 VA examiner confirmed the 2004 right rotator cuff tear diagnosis and noted that the Veteran's right shoulder disability began in 2004 after a fall and is directly related to that specific event that occurred in 2004.  Although the February 2016 VA examiner found it was less likely than not that the Veteran's right shoulder disability was proximately due to his service-connected disability, the Board observes that this opinion is internally inconsistent with the evidence found in the record as well as in the opinion itself; as such, the Board finds the evidence is at least in relative equipoise.  Accordingly, resolving reasonable doubt in favor of the Veteran, service connection for a right shoulder disability as secondary to the service-connected right ankle disability is warranted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a right shoulder disability as secondary to service-connected right ankle disability is granted.



REMAND

Regrettably, another remand is necessary with regard to the issues of service connection for a right wrist disability, to include as secondary to service-connected disabilities; and for a right knee disability, to include as secondary to service-connected right ankle disability.  These issues were last remanded to accord the Veteran VA examinations and medical opinions for the claimed disabilities.

While examinations have been conducted, the Board finds they are inadequate for rating the Veteran's right wrist and right knee disabilities.  A review of the examination report regarding the right wrist reveals that all potentially relevant service-connected disabilities were not considered in the examiner's evaluation and opinion.  The Veteran is service-connected for a right ankle disability, and right 4th metacarpal arthritis with a history of osteomyelitis.  VA examiner diagnosed osteoarthritis of the wrists, and opined that the Veteran's right wrist was less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected disability.  His rationale for the opinion focused on the service-connected right ankle disability with no mention of the right 4th metacarpal arthritis.  The Veteran's representative points out in the June 2016 brief that the Veteran's service-connected right 4th metacarpal arthritis could have a direct effect on his right wrist disability.  As the February 2016 VA examiner did not address whether there is a causal relationship between the service-connected right 4 metacarpal arthritis and the claimed right wrist disability a remand is required.  

Regarding the right knee disability, an STR dated in February 1966 show the Veteran had numbness and pain in his right knee with no apparent problem.  A November 1967 STR shows history of surgery with trauma to right knee, pain and paresthesias along peroneal nerve.  X-rays noted history of surgery of popliteal fossa 3 years prior, with pain and paresthesias along peroneal nerve.  There was an exostosis arising from the medial-lateral aspect of the distal femur which may represent an incomplete removed osteochondroma or may represent post-surgical changes.  Right knee x-rays in January 2005 show degenerative arthritis of the right knee.  June 2013 MRI of the right knee shows some tendon sprain, a little arthritis and some swelling.  The impression was very mild tricompartmental osteoarthritis.  The February 2016 VA examiner diagnosed right knee joint osteoarthritis.  The examiner opined that it is not at least as likely as not that any diagnosed right knee disability is due to the Veteran's service or caused or permanently aggravated by the Veteran's service-connected right ankle disability.  The rationale for the opinion was that the Veteran had no conditions or injuries to his right knee that would have resulted in degenerative arthritis.  In fact, degenerative arthritis is a condition of aging and chronic wear and tear and is not related to specific events that occur decades in the past.  This opinion is inadequate because the Veteran's medical history regarding the right knee is not fully articulated in the opinion.  For example the examiner does not mention knee problems the Veteran had in service.  Furthermore, the examiner did not provide a rationale for the conclusion that the Veteran's right knee disability was less likely due to service.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  Thus, a remand is necessary to further address this matter.

Accordingly, these matters are REMANDED for the following action:

1.  The AOJ should obtain an addendum opinion from the same VA examiner who conducted the February 2016 VA compensation examinations of the right wrists and right knee or, if unavailable, the AOJ should arrange for another VA examiner to provide addendum reports and opinions after review of the record.  The Veteran's record and a copy of this remand must be made available to the examiner.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that the currently diagnosed right wrist disability is proximately due to, the result of, or aggravated by the service-connected right 4th metacarpal arthritis beyond the natural progression of the disease.  

2.  The examiner is to provide an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that a right knee disability is related to the Veteran's active service.

In rendering the opinion, the examiner must consider the Veteran's STR dated in February 1966 that shows he had numbness and pain in his right knee; and the November 1967 STR that shows a history of surgery with trauma to the right knee, pain and paresthesias along the peroneal nerve.  Consider also x-rays that noted a history of surgery of popliteal fossa in 1964, with pain and paresthesias along peroneal nerve; and that there was an exostosis arising from the medial-lateral aspect of the distal femur which may have represented an incomplete removed osteochondroma or may represent post-surgical changes

A complete rationale for all opinions must be expressed.

3.  After completing the requested actions, and any additional notification and/or development deemed warranted, the AOJ should readjudicate the issues in light of all evidence of record.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


